UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 05-1302



DRITA MEMA,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-635-727)


Submitted:    August 24, 2005            Decided:   September 15, 2005


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Drita Mema, Petitioner Pro Se. James Arthur Hunolt, Bryan Stuart
Beier, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Drita Mema, a native and citizen of Albania, petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming without opinion the immigration judge's order denying her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.          In her petition for review,

Mema challenges the immigration judge's determination that she

failed to establish her eligibility for asylum. To obtain reversal

of a determination denying eligibility for asylum, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Mema

fails   to   show    that   the   evidence    compels    a   contrary   result.

Accordingly, we cannot grant the relief she seeks.

             Nor can Mema show that she is entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

             Furthermore,    we    conclude    that     substantial     evidence

supports the immigration judge's determination that Mema did not


                                     - 2 -
establish it was more likely than not that she would be tortured

“by or at the instigation of or with the consent or acquiescence of

a public official or other person acting in an official capacity.”

8   C.F.R.   §    1208.18(a)(1)    (2004).      Therefore,    she   has   not

established her entitlement to relief under the CAT.

             Finally, we find no error in the Board's decision to

affirm without opinion the immigration judge's oral decision.             See

Blanco de Belbruno v. Ashcroft, 362 F.3d 272 (4th Cir. 2004).

Accordingly, we deny Mema’s petition for review.           We dispense with

oral   argument    because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                    - 3 -